



Exhibit 10.2
 
RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR CONSULTANTS
UNDER BEIGENE, LTD.
 2016 SHARE OPTION AND INCENTIVE PLAN
Name of Grantee:
_____________________________________
 
 
No. of Restricted Share Units:
____________________
 
 
Grant Date:
____________________

 
Pursuant to the BeiGene, Ltd. 2016 Share Option and Incentive Plan as amended
through the date of grant (the “Plan”), BeiGene, Ltd., an exempted company
incorporated in the Cayman Islands with limited liability, (the “Company”)
hereby grants an award of the number of Restricted Share Units listed above (an
“Award”) to the Grantee named above.  Each Restricted Share Unit shall relate to
one ordinary share, par value US$0.0001 per share (the “Ordinary Shares”) of the
Company.  The Ordinary Shares may be represented by American Depositary Shares
(“ADSs”), and each ADS represents 13 Ordinary Shares. References herein to the
issuance of Ordinary Shares shall also refer to the issuance of ADSs on the same
basis of one ADS for every 13 Ordinary Shares.  Capitalized terms in this
Restricted Share Unit Award Agreement for Consultants (this “Agreement”) shall
have the meaning specified in the Plan, unless defined differently herein.
1.         Restrictions on Transfer of Award.  This Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, and any Ordinary Shares issuable with respect to the Award may not be
sold, transferred, pledged, assigned or otherwise encumbered or disposed of
until (i) the Restricted Share Units have vested as provided in Paragraph 2 of
this Agreement and (ii) Ordinary Shares have been issued to the Grantee in
accordance with the terms of the Plan and this Agreement.
2.     Vesting of Restricted Share Units.  The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the date(s) specified in the
following schedule (the “Vesting Date”) so long as the Grantee remains in a
service relationship as a Consultant of the Company or a Subsidiary on such
dates.  If a series of Vesting Dates is specified, then the restrictions and
conditions in Paragraph 1 shall lapse only with respect to the number of
Restricted Share Units specified as vested on such date.
 
 
Incremental Number of
Restricted Share Units Vested
Vesting Date
 
 
_____________ (___%)
_______________
_____________ (___%)
_______________
_____________ (___%)
_______________
_____________ (___%)
_______________



In determining the number of vested Restricted Share Units at the time of any
vesting, the number of Ordinary Shares shall be rounded down to the nearest
whole ADS or the nearest increment of 13 Ordinary Shares.
The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.
3.         Termination of Service Relationship as a Consultant. If the Grantee’s
service relationship with the Company or a Subsidiary as a Consultant terminates
for any reason (including death or disability) prior to the satisfaction of the
vesting conditions set forth in Paragraph 2 above, any Restricted Stock Units
that have not vested as of such date shall automatically and without notice
terminate and be forfeited, and neither the Grantee nor any of his or her
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in such unvested Restricted Stock Units.





--------------------------------------------------------------------------------





4.         Issuance of Ordinary Shares.  As soon as practicable following the
Vesting Date (but in no event later than two and one-half (2.5) months after the
end of the year in which the Vesting Date occurs), the Company shall issue to
the Grantee the number of Ordinary Shares equal to the aggregate number of
Restricted Share Units that have vested pursuant to Paragraph 2 of this
Agreement on such date and the Grantee shall thereafter have all the rights of a
shareholder of the Company with respect to such Ordinary Shares.
5.         Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan.
6.         Section 409A of the Code.  This Agreement shall be interpreted in
such a manner that all provisions relating to the settlement of the Award are
exempt from the requirements of Section 409A of the Code as “short-term
deferrals” as described in Section 409A of the Code.
7.         No Obligation to Continue Service Relationship. Neither the Company
nor any Subsidiary is obligated by or as a result of the Plan or this Agreement
to continue the Grantee in a service relationship with the Company or a
Subsidiary and neither the Plan nor this Agreement shall interfere in any way
with the right of the Company or any Subsidiary to terminate the service
relationship of the Grantee at any time.
8.         Integration.  This Agreement constitutes the entire agreement between
the parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
9.         Data Privacy Consent.  In order to administer the Plan and this
Agreement and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and agents of (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Grantee shall have access to, and the right
to change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law.
10.       Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
 
BEIGENE, LTD.
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

 
The undersigned hereby agrees to the terms and conditions of the foregoing
Agreement.  Electronic agreement pursuant to the Company’s instructions to the
Grantee (including through an online acceptance process) is acceptable.





--------------------------------------------------------------------------------





 
 
 
 
Dated:
 
 
 
 
 
 
Grantee’s signature
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
Grantee’s address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






